DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3rd 2021 has been entered.
 
3.	According to paper filed December 3rd 2021, claims 1-40 are pending for examination with a November 1st 2019 priority date under 35 USC §119(e).
	By way of the present Response, claims 1-20 are previously canceled, no claim is added. Claims 21-22, 29-30, and 37-38 are amended.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
7.	Claims 21-22, 28-30, and 36-38 are rejected under 35 U.S.C. §103 as being unpatentable over Schirdewahn et al. (US 2019/0372988), hereinafter Schirdewahn, and in view of Santos et al. (US 2018/0126268), hereinafter Santos.
Claim 21
“a processor; and a memory in communication with the processor, the memory comprising executable instructions that, when executed by the processor, cause the processor to control the data processing system to perform functions of” Schirdewahn [0042] discloses “computer system 601 performs a portion or all of the processing steps of the operations presented herein in response to the processor 603 executing one or more sequences of one or more instructions contained in a memory”:

“receiving, from the first and second user devices via a communication network, first and second credential data, respectively, the first and second credential data associated with a single user account of a user” Schirdewahn [0029] discloses “[a]fter successful pairing, the remote service 140 may sends a key 350 that unlocks personal services associated with the user identity of the user 210 to the conferencing device 110. Alternatively, the conferencing device 110 may route any request for personal services through the 

“determining, based on the received first and second credential data, that the first user device is eligible to be paired with a second user device” Schirdewahn [0012] discloses “[c]onferencing devices may be used in a flexible way as shared systems for teams or as personal devices for a specific user. In a crowded environment with multiple conferencing devices and/or personal devices, ultrasound pairing may require additional steps to ensure that the correct personal device is paired with the appropriate
conferencing device”;

“determining, based on position information between the first and second user devices, that the first user device is in physical proximity to the second user device” Schirdewahn [0010] discloses “[t]he first computing device confirms the proximity of the user by detecting a connection of a physical cable between the first computing device and the second computing device”;

“in response to determining that the first user device is in physical proximity to the second user device and is eligible to be paired with the second user device, pairing the first user device with the second user device” Schirdewahn [0012] discloses “multiple conferencing devices and/or personal devices, ultrasound pairing may require additional steps to ensure that the correct personal device is paired with the appropriate conferencing device”;

“controlling the paired first and second user devices by: causing the first user device to display a first user interface related to the communication session associated with the single user account” Schirdewahn [0029] discloses “[a]fter successful pairing, the remote service 140 may sends a key 350 that unlocks personal services associated with the user identity of the user 210 to the conferencing device 110”;
“causing the second user device to simultaneously display a second user interface which is different than the first user interface and which is also related to the communication session associated with the single user account; receiving, from the first user device via the communication network, a first indication that the user has interacted with the first user interface to activate a function of the communication session” Santos [0060] discloses “the object data module 340 may be a hardware-implemented module that controls, manages and stores information related to generating object data based on one or more gestures detected at each mobile device” and Santos [0061] discloses “the display module 350 is a hardware-implemented module that controls, manages and stores information related to concurrent display mobile device views and a virtual reality view”;

“in response to receiving the first indication, causing the second user device to perform the function of the communication session activated by the user on the first user device and updating the second user interface based on performing the function while the first user device is simultaneously displaying the first user interface, which is different than the updated second user interface, for performing other functions” Santos [0061] discloses “the display module 350 is a hardware-implemented module that controls, manages and stores information related to concurrent display mobile device views and a virtual reality view” and Santos [0068] discloses “[t]he VR Engine causes concurrent display of the first object data and the second object data in each mobile device view and the VR view—in accordance with different respective player visual perspectives”.

Schirdewahn and Santos disclose analogous art. However, Schirdewahn does not spell out the “simultaneous display” as recited above. Said feature is disclosed in Santos. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Santos into Schirdewahn to enhance its inter-devices communication and display content casting functions.

Claim 22
“wherein, for causing the second user device to perform the function of the communication session, the instructions, when executed by the processor, further cause the processor to control the data processing system to cause the user to be joined to the communication session as a participant, and wherein the position information is obtained remotely” Schirdewahn [0017] discloses “remote service” and “a wireless network”.

Claim 28
“pairing a third user device with the first and second user devices for the communication session” Schirdewahn [0029] discloses “[a]fter successful pairing, the remote service 140 may sends a key 350 that unlocks personal services associated with the user identity of the user 210 to the conferencing device 110”;

“causing the third user device to present a third user interface related to issuing an invitation to a contact to join the communication session; receiving, from the third user device via the communication network, a second indication that the user has interacted with the third user interface to issue the invitation to the contact; and in response to receiving the second indication, sending the invitation to the contact to join the communication session” Schirdewahn [0014] discloses “a virtual connection may provide an advantage in integration with network service tools to facilitate booking recording, tracking, updating, inviting participants, and retrieving work products”.

Claims 29-30
Claims 29-30 are rejected for the similar rationale given for claims 21-22 respectively.

Claims 36-38
Claims 36-38 are rejected for the similar rationale given for claims 28 and 21-22 respectively.

8.	Claims 23-25, 31-33, and 39-40 are rejected under 35 U.S.C. §103 as being unpatentable over Schirdewahn et al. (US 2019/0372988), hereinafter Schirdewahn, and in view of Santos et al. (US
2018/0126268), hereinafter Santos, and further in view of Darby (US 2008/0043986), hereinafter Darby.
Claim 23
“wherein, for causing the second user device to perform the function of the communication session, the instructions, when executed by the processor, further cause the processor to control the data processing system to cause the second user device to cast, via the communication network, a media stream to a remote device associated with a remote participant of the communication session, the media stream captured by the second user device for the communication session” Darby [0005] discloses “the second communication mode includes… video conferencing, web casting, and email”.

Schirdewahn, Santos, and Darby disclose analogous art. However, Schirdewahn does not spell out the “casting to remote device” element as recited above. It is disclosed in Darby. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Darby into Schirdewahn to enhance its conference casting functions.

Claim 24
“wherein, for causing the second user device to perform the function of the communication session, the instructions, when executed by the processor, further cause the processor to control the data processing system to cause the second user device to render a first media stream casted by a remote device via the communication network, the remote device associated with a remote participant of the communication session” Darby [0005] discloses “the second communication mode includes… video conferencing, web casting, and email”.

Claim 25
“wherein the instructions, when executed by the processor, further cause the processor to control the data processing system to cause the first user device to cast a second media stream to the remote device via the communication network, the second media stream captured by the first user device for the teleconferencing session” Darby [0005] discloses “the second communication mode includes.. video conferencing, web
casting, and email”. “Cast a second media stream” feature is construed and cited as “cast a first media stream” because all patented technical functions and operations are believed capable of performing more than once.

Claims 31-33
Claims 31-33 are rejected for the similar rationale given for claims 23-25 respectively.

Claims 39-40
Claims 39-40 are rejected for the similar rationale given for claims 23-24 respectively.

9.	Claims 26-27 and 34-35 are rejected under 35 U.S.C. §103 as being unpatentable over Schirdewahn et al. (US 2019/0372988), hereinafter Schirdewahn, and in view of Santos et al. (US 2018/0126268), hereinafter Santos, and further in view of McLean (US 2017/0097678), hereinafter McLean.
Claim 26
“determine that attention of the user is directed to the first user device during the communication session; in response to the determination that the attention of the user is directed to the first user device, performing: causing the second user device to stop performing the function of the communication session; and causing the first user device to perform the function of the communication session” McLean abstract discloses “outputting a first content on a first device and a second content on a second device, wherein the first and second devices are communicably coupled as part of a multi-device platform” and McLean [0018] discloses “moving content from a first device that is not being focused on to a second device that is being focused on”, which teaches moving content to the first device when attention is on the first device.

Schirdewahn, Santos, and McLean disclose analogous art. However, Schirdewahn does not spell out the “gaze determination” element as recited above. It is disclosed in McLean. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of McLean into Schirdewahn to enhance its conference real-time transmitting functions.

Claim 27
“the function of the communication session comprises casting a first media stream to a remote device associated with a remote participant of the communication session, the first media stream captured by the second user device” Schirdewahn [0017] discloses “remote service” and “a wireless network” and Schirdewahn [0014] discloses “a virtual connection may provide an advantage in integration with network service tools to facilitate booking recording, tracking, updating, inviting participants, and retrieving work products”;

“the instructions, when executed by the processor, further cause the processor to control the data processing system to perform functions of: determining that attention of the user has changed from the second user device to the first user device during the communication session; and in response to the determination that the attention of the user has changed from the second user device to the first user device, performing: causing the second user device to stop casting the first media stream to the remote device” McLean abstract discloses “outputting a first content on a first device and a second content on a second device, wherein the first and second devices are communicably coupled as part of a multi-device platform” and McLean [0018] discloses “moving content from a first device that is not being focused on to a second device that is being focused on”, which teaches moving content to the first device when attention is on the first device;

“causing the first user device to begin casting a second media stream to the remote device, the second media stream captured by the first user device for the communication session” McLean [0018] discloses “moving content from a first device that is not being focused on to a second device that is being focused on”, which, by the same token, teaches moving content to the first device when attention is on the first
device.

Claims 34-35
Claims 34-35 are rejected for the similar rationale given for claims 26-27 respectively.

Response to Arguments
10.	Applicant's arguments filed December 3rd 2021 have been fully considered but they are not persuasive.
	Applicant argues with respect to the independent claim amendments that “these amendments regarding simultaneous display of different user interfaces are supported by the many examples of different implementations of the disclosure shown in the drawings…”. Said argument is very confusing because it is a well-known feature that a user can sign in to his or her PC watching a music video on YouTube for example. Said user can also sign in at the same time to his or her iPad watching a news clips on YouTube. Apparently, the first device (i.e., a PC) and the second device (i.e., iPad) are simultaneously displaying different “user interface” as claimed of the same communication session (i.e., YouTube).
Further, regarding the Schirdewahn and Zhao references, applicant argues that “neither of these references teaches anything with regard to the amended claim features for different user interfaces simultaneously being displayed on first and second devices that are both related to the communication session associated with the single user account.” Accordingly, a newly cited reference, Santos et al., is applied in the present Office action.
	Finally, applicant argues that “dependent claims 22, 30 and 33 have each been amended to further define specifics of features of their respective parent claims 21, 29 and 37. For example, claims 22, 30 and 37 now all recite ‘wherein the position information is obtained remotely.’” Said argument is not persuasive because the newly amended feature of “position information is obtained remotely” is disclosed in Schirdewahn. Prior art citations in the present Office action are amended.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175